Citation Nr: 0622298	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-43 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972 and from January 1982 to January 1986.  He was awarded 
the Combat Infantryman Badge as a result of service as a 
light weapons infantryman in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2005, the veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The social and occupational impairment from the veteran's 
service-connected PTSD has more nearly approximated total 
than deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The issue of entitlement to a TDIU is moot.  Vettese v. 
Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 
(1994).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that the evidence currently of 
record is sufficient to establish the veteran's entitlement 
to a 100 percent schedular evaluation.  Therefore, no further 
development of the record is required under the VCAA.  
Although the veteran has not been provided notice with 
respect to the effective-date element of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the originating agency will have the opportunity to 
provide the veteran with notice concerning the effective-date 
element of the claim before it assigns the effective date for 
the increased rating.  


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.


III.  Analysis

In the present case, the veteran testified at his hearing 
before the undersigned that he has problems with sleeping and 
his behavior.  Treatment seemed to bring out more feelings 
about Vietnam, death, and combat.  He was currently attending 
biweekly individual therapy through VA and was taking 
psychiatric medication.  He had to quit working at VA in 1995 
due to his psychiatric disability.  He reported flashbacks 
and an inability to get up and go to work due to feelings of 
paranoia.  He spent most of his time with his 6-year old 
grandson and had no other social activities.  He reported 
that he did not have any friends and was basically a loner.  

Based on a review of the pertinent evidence, the Board 
concludes that the evidence of record establishes that the 
occupational and social impairment from the veteran's PTSD 
more nearly approximates total than the lesser impairment 
required for a 70 percent evaluation.  Records from the 
veteran's period of hospitalization from September to October 
2002 show that the veteran was felt to be unemployable due to 
his PTSD.  Similarly, in March 2003, a private physician 
opined that the veteran was unemployable due to his 
psychiatric condition.  

VA examination in September 2004 revealed that the veteran 
had had at least 10 psychiatric hospitalizations.  He had 
only occasional days without troublesome psychiatric 
symptoms.  He experienced auditory hallucinations, poor 
sleep, poor appetite, and social isolation.  He had no 
leisure pursuits other than listening to news, some reading, 
and walking in the park.  He also reported having suicidal 
ideation at least 2 to 3 times per month with thoughts of 
hurting himself. 

While the veteran was cooperative and pleasant during the 
examination, he displayed some evidence of dysarthria in his 
speech.  His mood was described as "sad" due to being alone 
and feeling that he was missing out on life.  His thought 
content was paranoid and anxious and he felt as though people 
were watching him and talking about him.  He only felt safe 
during the daytime at home.  While he did not engage in 
obsessive or ritualistic behavior, he reported had daily 
"anxiety attacks."  His impulse control was affected by 
anger and led to verbal altercations.  The veteran was noted 
to be psychiatrically unable to work.  In September 2004, the 
examiner added that the veteran led a marginal existence.  

The Board notes that the evidence of record shows that the 
veteran has been diagnosed with schizophrenia and substance 
abuse disorders in addition to his service-connected PTSD.  
However, recent VA examinations have not separated the 
veteran's symptoms of PTSD from these nonservice-connected 
disabiities.  In any event, the Board finds that there is 
sufficient evidence to show that the veteran's symptoms 
related to PTSD more closely approximate total occupation and 
social impairment than deficiencies in most areas.  
Accordingly, a 100 percent disability rating is warranted for 
the veteran's PTSD.  

A total disability rating based upon individual 
unemployability contemplates a schedular rating less than 
total.  38 C.F.R. § 4.16(a) (2005).  Since the veteran is 
entitled to a 100 percent rating for his PTSD on a schedular 
basis, the claim for a TDIU is rendered moot.  See Vettese v. 
Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes 
that the rating for the condition is less than 100 
percent"); Holland v. Brown, 6 Vet App. 443 (1994).  


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.  

The issue of entitlement to a TDIU is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


